Order, Supreme Court, New York County (Charles Ramos, J.), entered March 7, 2000, which, inter alia, imposed sanctions of $2,125 upon plaintiff for frivolous and abusive litigation practice, unanimously affirmed, with costs.
The court properly exercised its discretion in imposing sanctions for plaintiff’s conduct, including abuse of the litigation process and threats against opposing counsel, after affording plaintiff a reasonable opportunity to be heard (see, 22 NYCRR 130-1.1 [a], [d]). Concur — Sullivan, P. J., Williams, Ellerin, Lerner and Saxe, JJ.